Citation Nr: 0114313	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-11 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1970 to April 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 RO rating decision that denied service 
connection for PTSD.  The veteran submitted a notice of 
disagreement in April 2000, and the RO issued a statement of 
the case in April 2000.  The veteran submitted a substantive 
appeal in May 2000.

In March 2001, the veteran's representative submitted 
additional evidence directly to the Board and waived initial 
consideration of the evidence by the RO.  This evidence, 
consisting primarily of records of outpatient treatment for 
PTSD and for chloracne at a VA medical center from February 
2000 to January 2001, is constructively of record and 
accepted by the Board.

The March 2000 RO rating decision also denied service 
connection for chloracne on the basis that the claim was not 
well grounded.  In correspondence received from the veteran's 
representative in April 2000, the veteran withdrew his appeal 
of the denial of service connection for chloracne.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  This Act eliminated the well 
groundedness requirement for claims of service connection, 
and provided for the re-adjudication of claims denied on the 
basis of well groundedness between July 1999 and 
November 2000.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  The additional evidence submitted by the veteran's 
representative in March 2001 appears to include an informal 
claim for service connection for chloracne.  As such, this 
issue is referred to the RO for appropriate action in 
accordance with statutory provisions.


REMAND

Recent VA medical records show diagnoses of PTSD 
(provisional) and PTSD, chronic, severe.  Further development 
is warranted in this case to determine whether the veteran 
meets the eligibility requirements to establish service 
connection for this disorder.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the veteran's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

A review of the record shows that service medical records 
have not been associated with the claims folder.  It appears 
that the RO did attempt to obtain these records in May 2000; 
however, no response to the RO's request for service medical 
records is of record. Since in a claim of service connection 
development for complete service medical records must precede 
any determination, a specific attempt to obtain the veteran's 
service medical records must be made.  See, e.g., Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).  Accordingly, it is the 
judgment of the Board that another attempt should be made to 
obtain the veteran's complete service medical records; if 
unsuccessful, the veteran should be notified of any 
deficiency in obtaining the records.

Likewise, a review of the record shows that not all of the 
veteran's service personnel records have been obtained, and 
they should be.  These records could be helpful in 
corroborating the veteran's claimed stressors.  The veteran 
states that he was in Vietnam from July 1971 to August 1972.  
The veteran's DD Form 214 indicates that he was assigned to 
the 308th Supply Squadron, and that his military occupational 
specialty (MOS) was that of a material facilities specialist.  
This evidence and the other evidence does not show whether 
the veteran personally participated in combat, and additional 
evidence should be obtained from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) in order to 
determine whether the veteran is a combat veteran and to 
corroborate his claimed stressors while in Vietnam.  M21-1, 
Part III, par. 5.14b.

Regarding his stressors, the Board notes that, to date, the 
veteran's descriptions of having experienced stressors in 
Vietnam have been vague and extremely general.  The veteran's 
descriptions did not include any specific names, locations, 
or dates regarding these claimed events.  Prior to attempting 
stressor verification, the RO should, once again, request 
from the veteran a statement containing as much detail as 
possible regarding the stressors to which he asserts he was 
exposed during service.  He should be asked to provide 
specific details of the claimed stressful events during 
service, such as dates, locations, detailed descriptions of 
the events, his service units at the time of the stressors, 
and the duty assignments, full names and any other 
identifying information concerning other individuals involved 
in the stressor events.  He should be notified that this 
information is critical to the attempted verification of his 
claimed stressors.  The Board emphasizes, for the veteran's 
benefit that, while he has reported experiencing stressor 
events, he has been very vague in the details of these 
reported incidents, either failing to identify individuals 
involved, or failing to give significant information 
regarding the dates, locations, and units involved in the 
claimed events.  This is particularly why the veteran should 
be informed of the need for additional information.

However, regardless of the veteran's response, the RO should 
then specifically summarize any information obtained from the 
veteran pursuant to this remand and also all information 
previously obtained regarding his claimed stressors 
(particularly, the military history reported by the veteran 
as noted in VA outpatient records in March 2000), and this 
information, as well as copies of the veteran's DD Form 214 
and DA Form 20, should be forwarded to the USASCRUR for 
verification of his claimed stressors.  Specifically 
requested should be unit histories regarding the veteran's 
assigned units during his service in Vietnam.

After the above development has been completed, the RO should 
determine if there is credible supporting evidence that the 
claimed stressor or stressors actually occurred.  If so, 
then, and only then, the case should be referred for a 
medical examination to determine the sufficiency of the 
stressor(s) and whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor(s) have been credibly supported by 
the record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
stressor(s) to which the veteran was exposed during service 
were of sufficient severity as to have resulted in current 
psychiatric symptoms.

In this regard, the Board notes that, although there is 
medical evidence of record indicating that the veteran has a 
diagnosis of PTSD, it is unclear what stressor event(s) were 
relied upon in making the diagnosis of PTSD.  If the veteran 
does undergo an examination, the examiner should determine 
his current neuropsychiatric diagnosis, if any, and it is 
also important that the examiner address the etiological 
relationship of any diagnosed disorder to the veteran's 
service.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for PTSD since separation from 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The RO should request the veteran's 
complete service medical records from the 
National Personnel Records Center (NPRC).  
The veteran should be notified of any 
deficiency in obtaining the records.

3.  The RO should request a search of the 
veteran's service personnel records from 
the NPRC for any documentation of 
military service, visitation, or duty in 
Vietnam or service in the waters 
offshore.  Any records bearing on this 
point should be associated with the 
claims folder.

4.  The veteran should also once again be 
asked to specify, in as detailed a 
fashion as possible, the circumstances 
surrounding the claimed stressor 
incident(s) which reportedly occurred in 
Vietnam.  He should specify, to the 
extent possible, the location and date of 
each event identified, the unit to which 
he was assigned at the time, and the full 
names of other individuals participating, 
if known, in addition to any other 
identifying information which may be 
relevant.  The veteran should be informed 
that the information is necessary to 
obtain supportive evidence and that 
failure to respond may result in an 
adverse determination.  The veteran's 
response should be associated with the 
claims folder.

5.  Regardless of the veteran's response, 
the RO must then review the entire file, 
including the veteran's previous 
statements of stressors and any 
additional information submitted by the 
veteran or otherwise obtained pursuant to 
this remand, and prepare a summary of all 
the veteran's claimed stressors for 
submission to the USASCRUR at the 
appropriate address.  A copy of the 
veteran's DD Form 214 and DA Form 20 or 
equivalent service documents should be 
sent with the summary of the claimed 
stressors to the USASCRUR, and they 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.

6.  After the above development, the RO 
should determine whether there is 
credible supporting evidence of the 
claimed stressor or stressors to support 
the diagnosis of PTSD due to service.  
This determination should reflect 
consideration of the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) (i.e., 
whether the veteran is a "combat" 
veteran) and 38 C.F.R. § 3.304(f) (2000).  

7.  If, and only if, the RO determines 
that the record credibly supports a 
stressor to support the diagnosis of 
PTSD, the RO should order a VA 
psychiatric examination.  The 
psychiatrist should state whether the 
veteran meets the diagnostic criteria of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition, to 
support the diagnosis of PTSD; and 
whether there is a nexus between the PTSD 
and one or more of the credibly supported 
in-service stressors identified by the 
RO.  The psychiatrist should support all 
opinions with a discussion of medical 
principles as applied to the medical 
evidence in this case.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
must be made available to the 
psychiatrist for review prior to the 
examination.

8.  The RO should determine whether the 
duty to assist has been satisfied under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  If so, the RO should then review 
the veteran's claim for service 
connection for PTSD.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative, 
and they should be afforded an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN  
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



